Citation Nr: 0620615	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
right bunionectomy with reduction of motion of the right 
great toe, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a right 
bunionectomy scar, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that continued the veteran's evaluation 
for these disabilities.  In November 2004, the veteran's 
evaluation for her residuals of a right bunionectomy with 
reduction of motion of the right great toe was increased to 
20 percent disabling, effective the date of the veteran's 
claim.  The veteran continues to disagree with the level of 
disability assigned.  These claims were remanded for further 
development in October 2003.  That development having been 
completed, these claims now return before the Board.


FINDINGS OF FACT

1.  The veteran's residuals of a right bunionectomy consist 
of pain and limitation of motion resulting in no more than 
moderately severe disability.

2.  The veteran's right bunionectomy scar measures 
approximately 5cm, and is painful and burning.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's residuals of a right bunionectomy with 
reduction of motion of the right great toe have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5280, 5283, 5284.

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right bunionectomy scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2001 and April 
2004.  The originating agency asked the veteran to submit any 
pertinent evidence in her possession, and specifically 
informed her of the evidence required to substantiate her 
claim, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf.  
Therefore, the Board finds that she was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of this claim, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on her behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).

The Board notes that the veteran's bunionectomy residuals are 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5283 (2005), for malunion or nonunion 
of the tarsal or metatarsal bones.  Under that code, moderate 
malunion or nonunion of the tarsal or metatarsal bones 
warrants a 10 percent disability evaluation.  A 20 percent 
evaluation requires moderately severe malunion or nonunion.  
A 30 percent evaluation requires severe malunion or nonunion.  
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2005).

The Board finds that the veteran could also be rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2005), for other foot 
injuries.  Under this code, a moderate foot injury warrants a 
10 percent evaluation, a moderately severe foot injury 
warrants a 20 percent evaluation, and a severe foot injury 
warrants a 30 percent evaluation.

The Board notes that the veteran was previously rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2005), for hallux 
valgus, however, the highest rating available under that code 
is 10 percent, for severe hallux valgus, or with resection of 
the metatarsal head.

The veteran's right bunionectomy scar is currently rated as 
10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7804, for a superficial scar that is painful on examination.  
While the veteran's appeal of the rating for his scar was 
pending, VA revised the regulations and rating schedule for 
the evaluation of skin disorders, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 
38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes an 
effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, the 
Board may proceed in making a determination.

The old criteria for Diagnostic Codes 7801 and 7802 dealt 
with scars resulting in  second and third degree burns, which 
is not at issue in this case.

Under the new criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

Under the new criteria for Diagnostic Code 7802, pertaining 
to scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.

Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.

The new criteria for Diagnostic Code 7803 provides that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  It is noted that a 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The new criteria for Diagnostic Code 7804 provides that a 10 
percent rating will be assigned for scars, superficial, 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

Both the old and the new criteria for Diagnostic Code 7805, 
scars, other, provide that they will be rated based on 
limitation of function of affected part.

Taking into account all relevant evidence, the Board finds 
that a rating greater than the currently assigned 20 percent 
for the residuals of a right bunionectomy is not warranted.  
In this regard, the Board notes the report of a July 2001 VA 
examination, in which the veteran reported pain in her foot, 
worse with activity and weightbearing.  As to range of motion 
of her first metatarsophalangeal joint, she had a 
weightbearing resting posture of 18 degrees of hallux valgus, 
and her joint had 45 degrees of extension and 40 degrees of 
flexion with no pain on passive range of motion.  Her hallux 
valgus was easily correctable back to the neutral.  She had a 
6mm callosity overlying the plantar medial aspect of her 
foot, but there were no other callosities.  She had no pain 
with lateral compression of her metatarsal heads.  Very mild 
degenerative changes were noted on X-rays of the first 
metatarsophalangeal joint, with very mild sclerosis.  The 
veteran at that time was found to have a painful hallux 
valgus on the right foot after multiple surgeries, but it was 
found to not be severe, and not very clinically obvious when 
compared with her other foot; although it was noted that her 
subjective pain was inhibiting her activities of daily living 
and she was recommended to use wide toe block shoes with a 
toe spacer.

VA examination report from May 2004 indicated that the 
veteran reported increased pain in her right great toe area.  
She was noted to walk without a significant gait abnormality.  
She had passive dorsiflexion of the metatarsophalangeal joint 
to approximately 50 degrees and passive plantar flexion to 20 
degrees, with moderate pain at the end points.  X-rays were 
noted to show no significant arthritic change.  The veteran 
at that time was found to have residual pain from multiple 
bunion surgeries with some mild residual deformity.  The 
examiner noted that he felt further surgery would give the 
veteran relief, but she declined further surgery.  Shoe 
inserts were recommended to significantly decrease her 
disability, and it was noted that continued pain could limit 
her activity level.

As to a higher rating for the residuals of her bunionectomy, 
as noted above, the veteran is currently receiving in excess 
of the maximum rating available under Diagnostic Code 5280, 
for hallux valgus.  Considering the veteran's symptomatology 
and all evidence of record, the Board finds that the evidence 
is not consistent with either a finding of a severe malunion 
of the tarsal or metatarsal bones, or a finding of a severe 
foot injury, such that a higher rating would be warranted.  
There is no evidence of any malunion or nonunion of the 
tarsal or metatarsal bones, and the veteran does retain a 
significant amount of motion in that foot.  There is no basis 
for determining that the resulting impairment approximates a 
severe foot injury.

Again taking into account all relevant evidence, the Board 
finds that the veteran is currently properly rated as 10 
percent disabled for her right bunionectomy scar.  In this 
regard, the Board notes that the report of a July 2001 VA 
examination indicated that the veteran reported pain and 
burning over her scar, and was found on examination to have a 
5cm healed surgical scar that was mildly tender to palpation.  
The veteran also testified at her hearing in April 2003 that 
her scar was approximately an inch long, and painful.  
Finally, the report of a May 2004 VA examination noted that 
the veteran reported pain in her foot, and had a well healed 
scar over the first metatarsophalangeal joint.  

In this regard, the Board notes that the veteran is currently 
receiving the maximum amount available for her scar under new 
Diagnostic Code 7802, old and new Diagnostic Code 7803, and 
old and new Diagnostic Code 7804.  The Board further notes 
that no evidence has been presented to indicate that her scar 
is in an area exceeding 12 square inches, and is deep or 
causes limited motion, such that a higher rating would be 
warranted under new Diagnostic Code 7801.  

Diagnostic Code 7805 does provide that scars may be rated on 
limitation of function of the affected part, however, the 
Board notes that the veteran has at no time been shown to 
have any limitation of function due to this scar.  While the 
veteran does have limitation of motion of the great toe due 
to her bunionectomy, this limitation of motion is not due to 
the scar, which has consistently been found to be well 
healed, and such limitation of motion is also contemplated in 
the 20 percent rating given to the veteran's residuals of a 
right bunionectomy, as noted above.  Thus the Boards finds 
that the veteran is properly rated as 10 percent disabled for 
her right bunionectomy scar.

Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of increased rating for 
both the residuals of the veteran's right bunionectomy, and 
the veteran's right bunionectomy scar.  As the preponderance 
of the evidence is against these claims, the benefit-of-the-
doubt doctrine does not apply, and increased ratings must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for the residuals of a 
right bunionectomy with reduction of motion of the right 
great toe, currently rated as 20 percent disabling, is 
denied.

Entitlement to an increased rating for a right bunionectomy 
scar, currently rated as 10 percent disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


